Citation Nr: 0908957	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for organic personality 
disorder with depression and anxiety.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the Veteran's 
claim for service connection for depressive and anxiety 
disorders.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2007.  A 
transcript of that proceeding is of record.  It was noted 
that during the course of the hearing, the Veteran raised 
issues of entitlement to service connection for a lung 
disorder and apparently residuals of an injury involving 
central nervous system (other than an organic personality 
disorder).  Those matters were referred to the RO for 
clarification and any indicated action.    

On appeal in September 2007, the Board remanded the case for 
additional development, to include obtaining VAMC treatment 
records and a psychiatric examination.  The August 2008 
examination report contains a diagnosis of organic 
personality disorder.  Accordingly, the issue on the title 
page has been recharacterized to more accurately reflect the 
Veteran's claim.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the September 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. The Veteran was rendered unconscious by paint fumes while 
on active duty in 1962.
 

2. The relevant lay, medical and psychiatric evidence is at 
least in equipoise in showing that the Veteran has a current 
diagnosis of an organic personality disorder with symptoms of 
depression and anxiety that is causally related to his 
inhalation of toxic fumes during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for an organic personality disorder with symptoms 
of depression and anxiety is warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for organic 
personality disorder with depression and anxiety.  Therefore, 
no further development is needed with respect to the 
Veteran's appeal.


II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

III. Analysis

a. Factual Background

Service Treatment Records

The veteran's July 1968 and July 1972 Reports of Physical 
Examination for Enlistment and Separation disclose a normal 
clinical assessment of all systems. 

A July 1972 treatment record indicates that the Veteran 
complained of malaise, chest pain, dry cough, low grade 
fever, and anorexia of three weeks' duration.  The examiner 
noted that the fever was subjective.  A chest X-ray revealed 
a posterior right lower lobe infiltrate but no hilar 
adenopathy.  The examiner prescribed an antibiotic and 
determined the Veteran to be fit for discharge.




Private Provider Records

Treatment records from May 2001 to April 2004 indicate that 
the Veteran was treated with medication for chronic anxiety.  

VA Treatment Records

A November 2004 psychiatry consultation note indicates that 
the Veteran was referred by his primary care provider for an 
evaluation for depression.  The Veteran related that he had 
not worked for several years because he had been caring for 
his mother and brother, both of whom died.  The clinician 
found no evidence of mood/anxiety/psychotic disorder, but 
felt the Veteran would benefit from short-term psychotherapy 
or bereavement counseling.

The Veteran underwent a psychological evaluation in March 
2005.  He described a traumatic incident in the Navy where he 
was exposed to paint fumes and lost consciousness.  He denied 
being an anxious person prior to this incident and stated 
that he had had "high aspirations."  He reported feeling an 
increase in sadness since his brother's death in 2002.  The 
clinician made the following diagnosis:

[The Veteran] presented to evaluation with intense 
anxiety, agitation, and tearfulness.  Symptoms 
endorsed do not meet criteria for a mood or anxiety 
disorder.  While [the Veteran] did present with 
symptoms of PTSD, including irritability, intrusive 
thoughts, crying, and avoidance symptoms, further 
assessment is required to properly diagnose PTSD.  
[The Veteran] also appears to have longstanding 
personality features that affect the way he views 
the world and relates to others.

The Veteran was reevaluated in April 2005.  He indicated that 
he felt anxious most of the time and sad at times as well.  
He reported the traumatic incident in the Navy where he was 
exposed to paint fumes and lost consciousness.  The Veteran 
reported thinking about this event at times "and maybe 
flashbacks."  He denied any nightmares, irritability, or 
avoidance behavior.  The clinician prescribed Celexa.

A May 2005 treatment note indicates that the Veteran again 
discussed being trapped in a boiler with fumes.  The 
clinician diagnosed "anxiety disorder, depression, chronic" 
and switched the Veteran to Paxil.

A June 2005 medication treatment note indicates that the 
Veteran exhibited a pattern of anxiety as evidenced by 
excessive worry, isolation, preoccupation with past problems, 
and anxiety in interpersonal situations.  The clinician noted 
that he was doing better on Paxil.  

A February 2006 psychiatry note indicates that Klonopin was 
added for sleep disturbances.

According to a June 2006 psychiatry treatment note, a PTSD 
screening was negative.

A January 2007 psychiatry treatment note indicates no change 
in the Veteran's treatment plan.

A June 2007 psychiatry treatment note indicates that the 
Veteran was being treated for anxiety, depression, and 
"possible PTSD."  The clinician stated that the Veteran was 
"intensely preoccupied" with the traumatic service 
incident, had "never been able to stop thinking about [the 
incident]," often felt trapped in dreams, and reexperienced 
his terrified feelings.  The Veteran indicated that the 
medications had lost their effectiveness.

In July 2007, the Veteran's symptoms "spiked" and he was 
referred to the PTSD clinic.

From August 2007 to June 2008, the Veteran was seen by S.G., 
a social worker, who diagnosed the Veteran with anxiety, 
depression, and PTSD.  The treatment notes indicate that the 
Veteran repeatedly discussed the boiler room incident and how 
it affected his life functioning.  S.G. prescribed Effexor, 
Trazodone, and Klonopin.  In November 2007, S.G. diagnosed 
chronic PTSD.
Buddy Statement

The claims file contains a September 2007 letter submitted by 
L.S., who was trapped with the Veteran in the boiler room in 
1972.  There are also several letters from the Veteran's 
family and friends describing a change in the Veteran's 
personality after being discharged from the Navy.

April 2005 VA Mental Status Examination

The Veteran reported that in January 1972, he became trapped 
in a boiler room, was exposed to paint fumes, and suffered a 
loss of consciousness.  He denied a prior history of anxiety 
disorder.  However, he indicated that since that time he had 
experienced persistent anxiety, intrusive thoughts, and 
avoidance behavior.  The clinician noted that while there was 
an equivocal exaggerated startle response, the Veteran 
endorsed symptoms of hypervigilance.  Current stressors 
included a wrongful death lawsuit involving his brother and 
financial distress due to unemployment.  The clinician 
reviewed the claims file and described the Veteran's affect 
as predominantly anxious and ranged to mildly dysphoric.  The 
impression was depressive disorder not otherwise specified 
and anxiety disorder not otherwise specified.

June 2007 Travel Board Hearing

The Veteran testified that he and a shipmate became 
unconscious while painting the boiler room on their ship, and 
that he was unconscious for approximately one hour.  He 
claimed that this incident occurred approximately four months 
prior to his April 1972 discharge.  He stated that shortly 
before discharge he went to sick call complaining of fatigue, 
confusion, loss of appetite, and headache.  The Veteran 
testified that he has suffered from mood swings ever since.

August 2008 PTSD Examination

Throughout the interview the Veteran appeared tearful and 
anxious, and endorsed symptoms of intrusive memories, 
fearfulness, and at times difficulty going into subways and 
other enclosed areas.  The doctor reviewed the claims file 
and VA treatment notes and noted that the Veteran "often 
does not endorse these symptoms and is relatively free of 
anxiety and depression."  The Veteran related the boiler 
room incident and indicated that his problems began shortly 
after he left service.  He described difficulty functioning 
and holding a job, and becoming easily flustered when things 
did not go right.  The doctor noted that the Veteran's 
tolerance to stress had been affected and that he had a low 
threshold for any kind of disruption in his life.  He 
determined that the Veteran did not meet criteria for PTSD 
"due to the fact that these symptoms are not consistent and 
do not involve enough of the sense of avoidance and enough of 
the sense of constant reliving of the experience."  The 
doctor diagnosed a personality syndrome secondary to organic 
factors "likely induced by the event in the Navy," and 
opined that the paint solvents "could have resulted in 
subtle brain damage more likely than not, which as a result 
caused this change in his personality."  The doctor 
indicated that a brain MRI and neuropsychiatric or 
neuropsychological testing might be helpful.  However, he 
added that "what is most telling . . . is the description of 
the testimony on behalf of the Veteran in terms of the 
changes that occurred pre and post this event."

b. Discussion

The Veteran contends that his psychiatric problems are the 
result of an incident that occurred when he was rendered 
unconscious after breathing noxious fumes while painting his 
ship's boiler room during service.  

There is no mention in the Veteran's service treatment 
records of the alleged 1972 incident, although he was 
evaluated in July 1972 for malaise, chest pain, dry cough, 
low grade fever, and anorexia of three weeks' duration.  An 
antibiotic was prescribed at that timer for an apparent lung 
infection, although it is interesting to note that the 
clinician made a point of recording that the Veteran's fever 
was subjective.  The absence of fever would tend to weigh 
against infectious disease, thereby raising suspicion of 
another etiology for the Veteran's symptoms.  There is also a 
significant lapse in time between the Veteran's 1972 
separation and the first documented treatment for anxiety.  
However, from November 2004 through his August 2008 VA 
examination, the Veteran has presented consistent, credible, 
and detailed accounts of the incident.  Furthermore, the 
claims file contains a "buddy" statement that corroborates 
the Veteran's testimony.

The evidence establishes that the Veteran's organic 
personality disorder was incurred as a result of the 1972 in-
service incident.  The Board acknowledges that several 
different providers have disagreed on the appropriate 
diagnosis for the Veteran's symptoms but the most recent 
psychiatric examination resulted in a diagnosis of an organic 
personality disorder.  The Veteran is currently being treated 
by a social worker, who has diagnosed PTSD.  The April 2005 
and August 2008 examinations were performed by examiners with 
a PhD, who diagnosed depression/anxiety and organic 
personality syndrome, respectively.  In this case, the Board 
finds that these diagnoses were proffered by competent 
clinicians and were based upon a detailed review of the 
Veteran's medical record, as well as a thorough history 
provided by the Veteran.  However, the Board finds the 
opinion of the August 2008 VA examiner to be more persuasive.  
The doctor concluded that the Veteran's inability to hold a 
job, mood swings, and low threshold for stress are a direct 
result of an organic personality syndrome likely induced by 
the event in the Navy.  He added that it was "more likely 
than not" that the exposure to volatile pain solvents and 
period of unconsciousness resulted in subtle brain damage 
that caused a change in the Veteran's personality.  Although 
the doctor stated that further tests might be helpful, the 
assessment was not rule out (R/O) an organic personality 
disorder; rather the diagnosis was firm and not contingent 
upon further tests.  

The Board is cognizant of the gap in time between service and 
the initial diagnoses of psychiatric disorders.  However, 
there is sufficient evidence to show that the Veteran was 
rendered unconscious by paint fumes while on active duty in 
1962 and the lay, medical and psychiatric evidence is at 
least in equipoise as to whether his most recent diagnosis of 
an organic personality disorder is causally related to his 
inhalation of toxic fumes during active service.  With 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for an organic personality 
disorder with symptoms of depression and anxiety is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


                                                              
ORDER

Service connection for an organic personality disorder with 
symptoms of depression and anxiety is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


